Title: From Thomas Jefferson to Steuben, 31 December 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Dec. 31. 1780.

I have this moment received information that 27 sail of vessels, 18 of which were square rigged, were yesterday morning just below Willoughby’s point. No other circumstance being given to conjecture their force or destination, I am only able to dispatch Genl. Nelson into the lower country to take such measures as exigencies may require for the instant, until further information is received here. Then or in the mean time your aid and counsel will be deemed valuable by Sir Your most obedt. humble servt,

Th: Jefferson

